Footwear from China and Vietnam (debate)
The next item is the debate on the oral question to the Commission on the definitive results of the anti-dumping investigation concerning footwear from China and Vietnam, by Enrique Barón Crespo, on behalf of the Committee on International Trade - B6-0432/2006).
Mr President, honourable Members, I am replacing my colleague Peter Mandelson in this debate. Peter is currently on his way to the EU-India Summit with Minister Lehtomäki and he really is on duty because we have many important trade policies to discuss with India.
Last week the Council adopted the measures proposed by the Commission to tackle the dumping of Chinese and Vietnamese footwear in the European Union. These measures offer a balanced solution in a complex case; a solution which responds to the clear evidence of unfair competitive practices and state intervention which has enabled Chinese and Vietnamese companies to engage in dumping in the European Union.
The measures now adopted will help to redress the situation. They offer some comfort to footwear producers in the Union while taking into account both the interests of consumers and the changing structure of the sector within the Union, where many household names in the footwear sector now choose to manufacture outside the Union.
This is in fact a case study of our ability to respond to the challenges and opportunities presented by globalisation. The full findings of the investigation are set out in the measures which we published on 6 October, as well as the details of how we established the level of dumping and injury to EU industry and determined the appropriate level of duties in this case. This information is in the public domain and is of course, as in every other case, open to public and, ultimately, judicial scrutiny.
With regard to the possible use of a deferred duty scheme, it is correct that the Commission considered such an approach as a possible response to this case. Such a novel approach would indeed have had certain advantages, but it did not command the support of a majority of Member States. The Commission listened to the concerns of the Member States and in late August presented the measures which have just been adopted by the Council.
In formulating the level of duty, the Commission applied the 'lesser-duty rule', which is part of our existing legal framework and entirely consistent with the international framework applying to anti-dumping. This rule allows the Commission to set levels of duty which reflect the actual damage being suffered by EU industry rather than the level of dumping established in the investigation. This is not in itself a novel approach. At the same time, given the nature of this sector, where quotas on shoe imports applied up to 2005, this was an important factor which needed to be taken into account in determining the appropriate level of duty to be applied. Nevertheless, the situation is specific to this particular case, and, while each case must be judged on its own merits, particularly when we face globalisation, it does not as such represent a fundamental change in the way we deal with trade defence cases.
Let me conclude by highlighting that the kinds of challenges posed in the shoes case cannot be ignored. This is why, as part of our push to strengthen our external competitiveness, the Commission will publish a Green Paper in December looking at how our trade defence instruments operate in the context of economic globalisation.
I am very much looking forward to that debate and I believe we need to work together to look for practical, sensible improvements that will reinforce the ability of Europe's businesses to compete fairly in a global marketplace. I am very much looking forward to Parliament's active participation in this debate.
I should like to apologise to Mr Barón Crespo that I gave the speaking order incorrectly. He should of course have had the floor first in order to put the question to the Commission. Mr Mandelson is not present for the reasons Commissioner Rehn has explained. He is flying with Minister Lehtomäki to Finland for the EU-India Summit.
author. - (ES) Mr President, I had two complaints and I shall add another, since I find what is happening in this House today to be absolutely intolerable.
Firstly, it shows disrespect towards Parliament to change our rules and make the substitute Commissioner reply before I have the opportunity to put my question.
Secondly, the absence of the Council. There is no justification for it, and we raised this today in the Conference of Committee Chairmen: there is no justification for the absence of the Council, particularly given that the Council's role in this issue is currently very much in question, in terms of the impartiality it has shown in considering it.
The Finnish Presidency - and I say this with very great regret, since Finland is exemplary in terms of transparency - has not acted correctly, and Mrs Lehtomäki should have given explanations.
With regard to Commissioner Mandelson - and I say this to Commissioner Rehn so that he can pass it on, and I will say a little more - if Commissioner Mandelson were in a State school, his parents would have been called because of their son's truancy: because he was not here at the September sitting to debate the report on India; today he has had to leave; he is not going to be here for Mercosur ... Yes, it is very important to talk with India in Helsinki, but it is more important to be where the executive should be, which is in this Parliament talking to its Members.
Mr President, with regard to the fundamental issue, I must say that we support the Commission: we support it and we entirely disagree with some people's two-dimensional stereotypical view that there are either pro-free trade countries or protectionist countries in this field.
The Commission is taking a balanced approach; we act here jointly and with solidarity, and we are in a very serious situation. It is said that there is protectionism; well we must protect our workers, for example. At the moment I can tell you that the last industry remaining in France, in Alsace, manufacturing safety footwear, which is very important, is going to go to the Court of Justice, because the differences are of 40% - bearing in mind that we are asking for antidumping measures in the form of a tariff of 10% to 20% - and the footwear coming in does not conform to the minimum safety standards.
This is not therefore a debate that divides the European Union into those who are in favour of doing the right thing and those who want to close the doors. This is a debate in which we are calling for compliance with the rules that we have agreed within the World Trade Organisation. In its work, the Commission has acted correctly, though it has not done so today when it comes to Commissioner Mandelson's absence.
We therefore believe that the Commission should treat such an important issue as this with greater respect. Other issues are very important too, but the President and I have missed many planes in order to fulfil our duties. If there is a Summit tomorrow, they should get up early or arrange things in some other way; but where they should be today is here.
Your point is very well made, Mr Barón Crespo, and your own experience as President will tell you how difficult it is to keep some of our speakers to their speaking time. I note that in earlier debates this afternoon Mr Frattini and Mr Barroso spoke jointly for more than 42 minutes.
I cannot apologise on behalf of Mr Mandelson, but I think Mr Rehn has explained the situation. I am sure your remarks will be conveyed to Mr Mandelson by Mr Rehn.
Mr President, I endorse Mr Barón Crespo's objections concerning the Commission's conduct on such crucial discussions.
The question of antidumping duties on footwear has divided the Member States of the Union. It has also highlighted conflicting interests between manufacturers, on the one hand, and suppliers and consumers, on the other.
We, the Group of the European People's Party (Christian Democrats) and European Democrats, continue to advocate multilateralism and open and balanced international trade. However, I consider the arguments put forward against the adoption of the measures in question, by which I mean protectionism for the benefit of the industry and the passing on of the cost to European consumers, to be misleading and unsubstantiated.
Ladies and gentlemen, it must be made clear that the imposition of duties is a justified legal commercial defence measure or, if you like, a productive protective measure. By contrast, dumping practices are a primary protective measure - and one which distorts trade. Given, therefore, that the application of dumping practices and the damage caused by them to the European industry have been confirmed, the failure to take measures would mean tolerance of unfair competition. To all those who put forward the argument of better prices against the imposition of duties I ask: did consumers benefit from the reduction in import prices following liberalisation? Clearly not. As the Commission itself confirms, there was no benefit to the European consumer, given that prices remained stable or even increased slightly in certain instances.
Ladies and gentlemen, the European Union should send a clear message: yes to competition; no to its manifest or concealed distortion. The Union is and will remain an open market to partners who respect the rules and disciplines of the multilateral trade system.
on behalf of the PSE Group. - Mr President, frankly I am dismayed by this decision to impose tariffs on shoes for two reasons: firstly, because a large number of European consumers are going to be asked to pay more for their footwear in order to bring dubious benefits to a small number of European producers. I particularly regret the fact that children's footwear has been included in this. If you are a relatively low-paid parent of a young child, who has to buy new footwear regularly, this imposition is a serious one and I regret that we have taken this action.
The second reason I am dismayed is the way the majority in Council was allegedly - and I say allegedly because I have no hard proof of this - put together. I understand that Latvia was persuaded to change its vote, which was nothing to do with shoes, but because Italy promised then not to vote for GSP sanctions on Belarus. Because Latvia trades extensively with Belarus, this was a big hook for the Latvians. That sort of horse-trading, if it is true, brings both the European Union as a whole and the Council in particular into disrepute.
on behalf of the ALDE Group. - Mr President, may I first of all associate myself with the comments of complaint that were raised by Mr Barón Crespo.
Commissioner, the EU's move last week to slap duties on the imports of shoes from China and Vietnam not only went against the will of the majority of Europe - a number of Member States have clearly undertaken horse-trading and have now abandoned their declared positions - it has also raised the possibility of the EU being reprimanded before the WTO as many question the factual and legal basis of the Commission's investigation.
Protectionism was the fuel behind this short-sighted, sticking-plaster measure. Duties are quick fixes which only hurt those EU industries that have actually adapted to the global economy. Britain's Clarks Shoes, for example, has first of all shown foresight, in relocating production of shoes to China and Vietnam; responsibility, in diversifying into retail outlets in the UK, where they now employ more people than they ever employed in shoemaking; and, not least, understanding, in recognising the Commission's difficulties and trying to work with you and not against you. Yet, because of last week's ill-thought-out measures, Clarks is now being penalised for all three, as European retailers and consumers are now expected to foot the bill for an ailing Italian manufacturing industry.
It is short-sighted, too, for whilst Commissioner Mandelson is rolling out his plans for stronger bilateral links with emerging economies in Asia, it has incensed the Chinese, cut across EU-sponsored poverty reduction and hunger eradication programmes in Vietnam and shown an EU protectionist red flag to the region.
I fear that Commissioner Mandelson's review of the EU's anti-dumping rules comes a year too late. The naming and shaming of retailers who do not forward the benefit of cheap imports to the consumer is a smokescreen for the Commission's poor management of the challenges of globalisation. On this one, the Commission has failed miserably.
on behalf of the Verts/ALE Group. - (DA) Mr President, the Council's decision concerning duties on shoes from China and Vietnam is another example of the EU's protectionism. The decision is an assault on the multilateral agreement system and, specifically, the Multifibre Agreement, and it excessively punishes those Member States that have managed to comply with the agreement. The duties hits, for example, Denmark, which has transferred its production of shoes to China and only retained the design and marketing aspects in Denmark. Even worse, the EU is now undermining the WTO and the multilateral agreement system.
It is also remarkable that the Commissioner does not even listen to people when they are talking. Even though he is Finnish, he is unable, when standing over there, to understand my Danish. I would point out to the President that this is completely unacceptable.
(The President cut off the speaker)
Commissioner Mandelson will now pin his hopes on bilateral trading agreements. The justification for this is that, as long as the WTO route is barred, we must find new ways. I would point out, however, that it is, in actual fact, the EU that, together with the United States, is mainly responsible for the WTO negotiations having stalled. No doubt there are indeed problems involving human rights, interest rate policy and environmental standards, but they must not be solved through protectionism. They must be solved through binding multilateral cooperation. Strengthening the bilateral approach will only buttress poor countries' dependence on the EU. It is a poorly disguised continuation of colonial exploitation. Commissioner Mandelson calls the bilateral agreements 'stepping stones' to better global trade. They are not that, however. On the contrary. They entail a rejection of the WTO and the multilateral trading system and thus also of the ideals of fair and free trade and of the fight against poverty, which the Commission otherwise emphasises as its global vision. With the bilateral strategy, that vision is just empty words.
on behalf of the GUE/NGL Group. - (PT) Mr President, we feel that the problem with the measures decided by the Council is that they are overdue, that they will have a limited impact and that they fall short of what is needed in a sector that has a good future ahead of it and that is very important to Portugal and the EU.
Commissioner, you will certainly be aware of the reality of the closure and relocation of many companies and the loss of jobs in the footwear industry in Portugal, the result of which has been an increase in unemployment and the danger of thousands of workers falling into poverty. Once again, let me highlight the case of the workers of the multinational C [amp] J Clark in Castelo de Paiva who, three years after the company's closure and following repeated promises, remain without alternative employment. In other words, with the liberalisation of world trade, the workers employed by innumerable micro-, small and medium-sized enterprises in the footwear industry in the EU have been the losers. Those who have gained most, on the other hand, from the huge rise in footwear imports from third countries have not been the so-called consumers but, rather, the large multinationals and the major importers and distributors, which have made tremendous profits, as the Commission has acknowledged.
If international trade as a whole were properly looking after the consumers' interests, it could have long since significantly reduced the selling price of imported footwear.
As we have pointed out, the responsibility for this situation does not lie with third countries, but with the EU and its policies of promoting competition and liberalising international trade, as well as maintaining the value of the euro, a policy that hampers manufacturing industries such as the footwear industry. Just last week, as a matter of fact, the Commission declared its intention to increase bilateral free-trade treaties, thereby launching a fresh crusade to liberalise world trade.
It is this policy that should be brought into question.
Mr President, just last year, a total of 1 billion 250 million pairs of shoes from China came onto the European market. That is half of all the shoes sold in the European Union during that time. Meanwhile, since 2001, production of leather footwear in Europe has fallen by almost 30%. In the European Union shoe sector almost 40 000 jobs have been lost during this period.
The situation in Poland is similar. In 2001, Poland imported only 300 000 pairs of Chinese-made shoes. Now the figure is 9 million pairs per annum. This has had a direct knock-on effect on employment in the sector. In 2003, the shoe-making industry in Poland consisted of 123 firms, while in 2005 there were only 93. At the same time, employment in the industry fell from almost 17 000 to 13 000, with production falling from 18 to 15 million pairs. What is more, it is not the consumer who has benefited from these huge imports through lower prices, as is generally thought, but the importers themselves, who often add profit margins exceeding 100% of the transaction value.
In this situation it is good that the European Commission has finally decided to impose tariffs to protect the European market, and in particular that experts from the Commission have established beyond all doubt that China is using dumping prices. Governments such as China and Vietnam are unfairly supporting their manufacturers through tax concessions, the provision of free land, and also by absolving them of the full costs of manufacture, for example by waiving environmental taxes. The only regret is that this has come so late in the day, after the European shoemaking industry has suffered so badly.
The European Commission must do everything in its power to prevent such a situation from repeating itself in any other sector of the economy. What is more, decisions on how to react to the sale of goods at dumping prices within the European customs area must be made quickly to limit the damage such imports cause to manufacturing, and therefore to employment in the European Union.
(CS) Ladies and gentlemen, I fundamentally disagree with the fact that the Council and the Commission have adopted the Mandelson proposal and in the last few days have imposed high customs duties on footwear from Vietnam and China. I feel that this is a short-term measure that is tantamount to anti-liberal protectionism and that does not in any way help European competitiveness. This is just prolonging the agony for these manufacturers who fight hard to adjust to the reality of the global economy. By introducing customs duties the politicians paradoxically punish those amongst the businessmen who have come to understand the rules of the global economy and, in a show of flexibility, have moved production to Asia and managed to hold their own under the new market conditions. The introduction of customs duties also ultimately works against the consumer, given that the cost of a pair of shoes has gone up by EUR 7. I should like to know which Head of State or which Commissioner will be going out in person to explain to families with many children that when they buy more expensive shoes they are not buying higher quality, but are subsidising inefficient footwear companies.
(PT) In imposing the anti-dumping tax on leather footwear imports from China and Vietnam, the EU took a good decision, albeit a long overdue one. Still, better late than never.
We are all aware that China and Vietnam export various products around the world, including footwear and textiles, which enjoy major state intervention at source. Examples of this state intervention include non-refundable loans, tax breaks, the artificial devaluation of the currency and, in some cases, the non-depreciation of investments. These products continue to enjoy the total, or near-total, absence of social or environmental regulation, which accounts for a significant proportion of production costs in EU countries. European footwear manufacturers know that they have to compete with companies that manufacture products while paying their employees lower wages. They are opposed to the idea that competition should be distorted by this kind of intervention from exporting countries selling their goods below the production price. Where I come from, this is known as cheating.
The EU has, albeit belatedly, made the right decision, but in watered-down form. What is happening shows that the authorities of these countries are unwilling to change their behaviour and, in view of their repeated unfair practices, I would have preferred the original version of the sanctions, which called for anti-dumping tariffs for five years, rather than for the two-year period that has finally been decided on.
These measures were only supported by a narrow majority in the Council, only 13 out of 25 Member States. I should therefore like to ask, in conclusion, whether we will be able to hold on to that majority in two years' time? If not, what will the EU do?
Let me be absolutely clear on this point, Commissioner. I am no advocate of protectionist policies. I just want everyone to play by the rules.
(FR) Mr President, ladies and gentlemen, it is a strange conception, as Mr Barón Crespo said, of democratic debate and of the respect due to our institution if the Trade Commissioner and Finnish Presidency are not here to answer our legitimate questions.
If the Commissioner had managed to get here, I would have had two questions for him. Why have the anti-dumping duties been imposed for two rather than five years, which is a first in the history of this instrument, and why are the duties so low when there is a blatant violation of the international trade rules and when businesses are suffering serious losses?
If the Finnish Presidency had honoured us with its presence, I would not have congratulated it on its biased coordination and on its unwavering support for the position of the big importers and distributors, at the expense of our own industry which is experiencing a number of tragic bankruptcies with the job losses that that entails. Once again, however, financial considerations have prevailed over social considerations and the vital solidarity between countries within the European Union, a solidarity which, if we keep on putting it to the test, tomorrow could end up being the exception and no longer the rule that unites us.
To sum up, the position adopted means more unemployment in Europe, a missed opportunity to promote social norms and decent employment, and profit reserved only for importers and distributors: I cannot accept it.
(LT) The European footwear market has shrunk by one third over the last five years as it is not able to compete with cheap production subsidised by the governments of Asian countries. With the imposition of anti-dumping duties on Chinese and Vietnamese leather footwear for the next two years, EU Member States trying to compete in the footwear manufacturing sector have won a temporary victory against those EU countries that have moved their production to Asia. Large sales networks, such as footwear importers from Asia, are also resisting the introduction of such duties.
Market protection measures are necessary as long as the energy sector is subsidised, preferential duties are applied and the environment is being polluted in Asian countries. These measures will at least partially serve to reduce the differences between the operating conditions of European and Asian footwear manufacturers, albeit temporarily.
The transfer of production to countries with cheaper workforces appears inevitable. The Earth is still round, and will the EU not be harmed after destroying its own manufacturing capabilities? Why will the European Commission not consider a reform of the foreign trade policy of the WTO and the EU?
(PL) Mr President, footwear is a product whose quality has an important effect on our health and on comfortable walking. Its practicality and durability depend on the design, the method of manufacture and the materials used. Securing a basic standard for footwear entails certain costs. Very low-priced shoes may originate from subsidised production or manufacturers using very low-quality raw materials and technologies that do not meet health and consumer requirements. This should be taken into consideration when protecting the industry and consumers in the European Union. For this reason I believe that the introduction of anti-dumping duties is justified, as is the use of any other methods that would restrict the import of shoes that fall short of European requirements.
(SV) Mr President, the introduction of duties on shoes from Vietnam and China is a splendid own-goal by the EU. It is bad economic policy and bad trade policy, and it is morally bankrupt.
Allow me firstly to explain why it is bad economic policy. What we are doing at the moment, you see, is standing up for and defending those industries that are uncompetitive, at the same time as punishing those industries that have adjusted to globalisation, for example by moving their production to more competitive countries. In that way, we achieve the feat of weakening the EU's competitiveness two-fold by means of one and the same decision.
I am afraid that the Commission's vision for the future is that the EU should compete globally using cheap shoes. I think the worst that could happen is that the Commission might succeed and that we would retain this industry. In that case, we shall be able, in 30 years, to expect to see Europe exporting shoes to Vietnam, while Vietnam exports cars, or an even higher-value product that we cannot even imagine, to Europe.
Secondly, the introduction of these duties is bad trade policy. At the end of this month, Vietnam will become a member of the WTO. The EU's welcome present is duties on Vietnamese shoes. The signals we are sending to Vietnam, from one of the world's largest trading blocks, are a disaster, especially since the country is going through major changes in order to meet the requirements for future WTO membership.
Thirdly, it is morally bankrupt because it hits individuals hard in order to satisfy small, well-organised special interests. You are not content to prolong the duties on shoes, but you are now also extending them to include children's shoes. What do you say to Swedish families with small children who may be forced to buy several pairs of children's shoes per year? Do you think that families with children have too much money? Have the previous measures allowed them to get off too lightly?
This is an example of the EU showing its very worst side, namely when well-organised special interests are allowed to come before the wellbeing of the people. That, I think, is something we must prevent from happening in the future.
(PT) Advocates of free trade believe that trade protection instruments such as anti-dumping measures should only be adopted in extraordinary, objectively verified, circumstances. Unfortunately, such circumstances apply in this instance.
China and Vietnam have been responsible for particularly unacceptable commercial practices in the footwear industry and have gone so far as to increase the numerous competitive advantages they already enjoy. By acting in this way, these two countries have breached one of the fundamental principles of free trade, namely that of fair competition. These measures are not, therefore, to be understood as being opposed to free trade, but as being, quite the opposite, a vital factor in protecting free trade in the long term.
We must therefore applaud the Commission for what it has done in this area. It is, however, important to emphasise that European industry must keep up its efforts to modernise, by investing in innovation and in improving quality in order to increase its competitiveness in the sector around the world. This effort must involve the public authorities, with the rules of free and fair trade always being adhered to.
The adoption of these measures must not, therefore, be seen as an attempt to reopen the door to unwanted protectionism, but rather as a vital instrument for ensuring that international trade is fairly regulated.
(DA) Mr President, Commissioner, in contrast to the previous speaker, I wish to say that if anyone believes that European jobs can be saved by placing duties on leather shoes from China and Vietnam, they should think again. That is simply not how things work. The fact is that production will, of course, merely move to other low-wage countries. The latest figures from Eurostat show that, since the duties were approved in the spring, shoe production has moved from China and Vietnam to countries such as India and Indonesia. The EU countries' inefficient producers gain nothing.
The Commission maintains that dumping has taken place and says that it has presented all the practical results of the anti-dumping inquiry. I have to say that I can only find a few general documents. I think that there is a major democratic problem if decisions are taken on a casual or incomplete basis. It reinforces the impression that what we have here is political horse-trading, and I would therefore call on the Commission openly to present the results of all its investigations and to submit detailed analyses of the consequences that the shoe duties are having, and will have in the future, for European consumers and companies.
(IT) Mr President, ladies and gentlemen, the matter addressed by Mr Barón Crespo's question flows from the case of the footwear sector, because the entire production system of Member States has been thrown into a crisis, and not merely from today, by unfair competition - or, to put it more plainly, by the remorseless and unbridled financial greed of the so-called free market: a market that would be better defined as being without rules, which preys on individuals like a vampire, exploiting workers without paying heed to their age and without any social security remotely comparable to that which is in force in countries of the European Union. It is a market with devastating financial interests that impoverishes society and nations, intent on the exponential enrichment of multinational companies.
The trade defences such as anti-dumping measures, and thus the maintenance of tariffs, are the first and the minimum indispensable tool; but they are not entirely satisfactory, since the unfair competition that is in danger of flooding the markets with much cheaper products is the consequence of the huge advantages offered by production factors. Unfair competition should thus be fought not only by defensive means: one cannot attempt to win the war with rearguard battles, and defence does not guarantee victory in war, as strategists even before von Clausewitz have already noted.
If, therefore, the European Union wishes to safeguard its producers, it must impose controls on the products that it aims to promote in the internal market. It is unthinkable to set off prices against production so long as the production factors are so unbalanced in favour of Asian industry - unbalanced in respect of costs not only of labour but also, for example, of administration.
At the start of this parliamentary term, I tabled an oral question in accordance with Article 108, with dozens of signatures in support of colleagues of various nationalities and political leanings. It was obviously not put down for the debate, perhaps because it clashed with the interests of those who, in the name of profit, despise social considerations and the profound importance of employment. I said then - and I remain of the same view - that, as well as imposing restrictions on imports from countries that do not give guarantees as mentioned earlier, it is time to institute a control mechanism that would certify how products imported into Europe are made, whatever non-European country they come from, and that would in consequence authorise or prohibit the trade.
Let us impose a trade mark of ethical certification - ethical as regards employment and the environment and, more generally, ethical as regards the production process. Karl Popper was undoubtedly a supporter of free trade, but he summarised perfectly the extent to which liberty cannot be considered ...
(The President cut off the speaker)
(CS) Ladies and gentlemen, I firmly reject the view that anti-dumping is tantamount to harmful protectionism. In fact, the opposite is true. For Europe, there is nothing worse than taking a benevolent view of the unfair trade practices of third countries whilst imposing very strict requirements on European manufacturers. We should not be surprised that European firms have moved production to Asia, where they can make the most of low social and environmental standards, in such a way that they can sell poor quality shoes, textiles, electronic equipment and other goods cheaply and at huge profits to Europeans who are, moreover, losing jobs on their home markets. Countries that have joined the EU adhere to trade rules and cannot by themselves impose official sanctions against third countries. That is a competence of the Union. This is why it is important for the Commission to take action on this occasion. I am concerned about inconsistency, however. After all, children's and sports shoes from China and Vietnam are also sold at dumping prices. Their exclusion from these measures simply on the grounds that sports shoes are no longer made in Europe, or even on the grounds that poor quality children's shoes will be a help to poor families, is a sign of Europe's weakness. The previous exclusion of children's shoes which were demonstrably harmful to children's health showed a gross failure of professionalism on the Commission's part.
I believe that in this case we should follow the principle of mutually monitoring the agreed rules and not simply surrendering to European wholesalers, who often benefit from our lack of thoroughness in these matters. We are all aware that we are talking about just a few euros, which will make no impact on the generous profits that the consumer does not see. The Council statement showed that governments are not interested in principle, but in concrete trade interests that differ across the north-south divide. I hope that at least here in Parliament we uphold the principles of fair competition irrespective of whom it suits in Europe or otherwise. It is our duty to support the Commission and to warn the Council against any such policy. To conclude, I should like to call on the Commission once again to address the issue of compulsory certification for children's footwear that is sold in Europe, regardless of who has produced it. Shoes should be healthy, whether they are made by the Chinese, the Japanese, or anyone else.
(IT) Mr President, ladies and gentlemen, if this debate were to be confined to weighing up the arguments for and against anti-dumping measures for leather footwear from China and Vietnam, it would truly serve no purpose. European countries are divided on this issue because producers' interests are in conflict with those of distributors. This is a statement of fact, not a matter for outrage. We should be asking a different question: does a common European interest exist? How would one define it? In my opinion we can and must try to define it, because a divided Europe is a weaker Europe. However, it can be done only if we start from a strategic and realistic vision of Europe's position in the market and in world trade and remain bound by principles and figures.
One of these principles is the defence of the European consumer: among other things, the producers' requirement, that is to say the 'made in', is sacrosanct: first of all, because it signifies more information and therefore more openness (this is a European principle); and, secondly, because it transpires that a drastic fall in the costs of importing leather shoes has not in fact been matched by a reduction in retail prices. On the contrary, it has become clear that there exist in Europe unearned incomes from this situation and that these too are a cause of the danger. The tariffs that have been imposed for two years are a reasonable compromise measure, which also endorses a correct method of respecting the interests of all parties.
(ES) Mr President, Commissioner, thank you for being here with us today. I would like briefly to communicate to the Council my relative satisfaction with the agreement reached on 4 October: satisfaction because it has finally been agreed that action should be taken to counter the sale of shoes from China and Vietnam below real costs prices. I say relative satisfaction, because this kind of tariff measure is usually in force for five years rather than the two years that the Council has agreed to. Those of us from Spain and the Balearic Islands are calling upon the Commission and the Council to leave open the possibility of extending these duties, since the problem of unfair competition will still be there in two years' time.
Furthermore, in the region that I represent, the Balearic Islands, one of the regions most active in defending equal conditions in the marketing of footwear in the European markets, we believe that the tariffs provided for in the Council's agreement are low compared to those applied during the provisional period that ended on 6 October: the temporary tariff of 19% for Chinese footwear is becoming 16%, and in the case of footwear from Vietnam it is falling from 16.8% to 10%. For the Balearic Islands and for my country, the fundamental issue is to defend equal conditions in the marketing of footwear, conditions that exclude this kind of dumping practice.
We are not therefore talking about imposing protectionist measures that hinder free trade, but rather about taking measures to combat unfair competition.
(EL) Mr President, the recent decision by the Council of Ministers to impose antidumping duties leads me to two crucial comments. The first concerns the efficacy of the common trade policy and the mechanisms which it has at its disposal to defend European interests. Unfortunately, yet again China, as a member of the World Trade Organisation, is continuing its dumping practices through its state policy, whereas the European Commission is continuing, for its part, to monitor this practice as a neutral observer.
On the other hand, we have Vietnam, which is also continuing to take dumping measures, while at the same time seeking to join the World Trade Organisation. I believe that the European Commission must also send a message to the Vietnamese authorities, given that it wishes to join the World Trade Organisation.
My second comment is more serious and concerns the very future of the European Union and the defence of the European productive fabric. In Europe there are not only consumers, whose interests we must of course defend; there are also workers who are losing their jobs and remaining unemployed. There are imports, on the one hand, but there are also productive businesses and sectors of industry which must be able to compete in a secure international environment free from distortion. Europe cannot become a jungle of uncontrolled imports in the name of the liberalisation of international trade.
(HU) China and Vietnam are subsidising the export of footwear in an unacceptable manner. These subsidies are contrary to WTO rules. This State aid causes market distortions and results in dumping. The market distorting subsidies cause serious harm to European producers and the European economy, attested to by the fact that several tens of thousands of jobs have been lost in recent times.
That is why the introduction of anti-dumping measures is justified from a legal and economic point of view. It is not true that such anti-dumping measures are protectionist but, on the contrary, it is the Chinese and Vietnamese states that are using protectionist, market-distorting measures. The aim of the anti-dumping duties is precisely to offset the effects of China's and Vietnam's protectionist, market-distorting practices. Thank you very much.
(NL) Mr President, while northern Europe considers the anti-dumping measures to be protectionist, and brandishes consumer interests to back up its argument, southern Europe considers the measures to be inadequate to protect their shoe industry against unfair competition. This gap in the EU is increasing, and with it the mistrust.
Dumping is not the same thing as fair competition or reduced costs. Dumping is unfair competition, whether that is because the dumping companies receive state support or whether they use child labour to keep wages down. Where dumping is going on, we must close ranks. We cannot simply dismiss unfair competition if, for once, it appears insignificant in comparison with the benefits for the entire community. It is unfortunate that the government of my own country, the Netherlands, uses this very argument against taking anti-dumping measures. How arbitrary of them! Who, though, stands to benefit? Not the European consumers, because last year, although import prices for shoes from outside the EU dropped by 25%, consumer prices remained the same. Does the Commissioner agree with me that we must work on a new anti-dumping policy that rules out arbitrariness and brings unity in the EU? We must protect ourselves against unfair competition. We must protect both our producers and consumers. Surely they do not want to buy products that are made by children? We must strive for clean clothes, clean shoes and clean hands.
Mr President, the impact of these tariffs will be to increase shoe prices for my constituents in London at a time when families, especially those on lower incomes, are already facing higher energy bills. With these tariffs, the EU has effectively levied a tax on consumers in a vain attempt to protect shoe manufacturers in certain countries who need to face up to the fact that they cannot produce shoes more cheaply than Asian countries. Globalisation is a reality; we in Europe should not be burying our head in the sand and hiding from it. The most successful European companies have embraced globalisation and outsourced low-value manufacturing to China and Vietnam.
We are also deluding ourselves if we believe that duties imposed on Chinese and Vietnamese shoes will lead to more European jobs. Retailers will simply fill the gaps with more imports from other countries such as India and Indonesia, and indeed this has been shown to be the case.
When will we realise that free trade is good for European consumers and creates more and better jobs in the long run? It may be painful for some, but the EU will gain in the longer term.
Mr President, ladies and gentlemen, first of all I would like, on behalf of the Commission, to thank you all for your contributions. They reflect the justifiable concerns of industry and employees, and important considerations as far as consumers are concerned. I will convey the outcome of this debate to Commissioner Mandelson, and also, obviously, to all my colleagues. This is a very important issue, and we will be monitoring it continually.
Right from the start we realised that this would be a very tough and complicated case, and, after a thorough investigation, the Commission in April imposed temporary anti-dumping tariffs. All the conditions of anti-dumping tariffs were met; there is no doubt about that. The report showed that China and Vietnam practise dumping, as a result of which it was in the Community's interests to intervene.
Several speeches, like the one just now, mentioned consumer prices. We have looked into this in detail, and these investigations show that in all likelihood these solutions will have no effect on consumer prices. This is because there is, I would say, very considerable added value between import and consumer prices. The average import price is EUR 8, while every one of us knows that shoes in a shop normally cost many times more than that. Consequently, the effect of anti-dumping tariffs will be minimal, and in any case they apply to just 11% of the Union's total imports.
As I said, Mr President, I will convey the content and spirit of this debate to Mr Mandelson.
(ES) Mr President, I take note of Commissioner Rehn's expression of disapproval, but I believe that what has happened today must be looked into by the Presidency and the Conference of Presidents, because it shows a lack of respect for Parliament, particularly on the part of the Council. As for the Commission, I hope that it will sort out its issues at home and continue to work in favour of European interests.
Thank you, your remarks are noted.
That concludes the debate.
Written statements (Rule 142)
(PT) If we are to protect manufacturing and jobs with rights, the Commission and the Council must focus more on the industrial manufacturing sectors in each Member State and must not only take into account the interests of the large economic groups involved in world trade.
Sectors such as footwear, textiles and clothing have been particularly hard hit by the disastrous policy of liberalising world trade, within the framework of the WTO. Thousands of jobs have been lost. In Portugal alone, jobs have been lost in the footwear factories of C[amp]J Clarks in Arouca, Castelo de Paiva and Vila Nova de Gaia, of Rodhe in Tancosco and of Ara in Avintes. Hundreds of jobs have also been lost at Ecco and Rodhe in Santa Maria da Feira, and many others in the area of Felgueiras.
This policy does not only affect the workers, and the countless micro, small and medium-sized enterprises; it also hinders regional development in huge areas in countries such as Portugal.
Fresh measures must therefore be adopted, and, as a minimum, the period for maintaining customs barriers must be extended, with a view to protecting manufacturing, as well as employment with rights.
(FR) I am very pleased that the 25 Member States of the European Union have at last adopted definitive anti-dumping measures in relation to the import of Chinese and Vietnamese shoes. European manufacturers were suffering heavy losses in their export market and were victims of unfair competition. It was therefore right to apply the trade defence instruments which the European Union has at its disposal, instruments that, I would remind you, were approved by the WTO.
Furthermore, I wonder about Mr Mandelson's desire to fight against protectionism and about his assimilation of it, in the context of future reform - the Global Europe communication - with trade defence instruments. I am not in favour of protected markets, shielded from competition, disconnected from all the developments brought about by globalisation. Nonetheless I am in favour of applying the legal rules when, in the markets, the competition is unfair. Therefore, the safeguards or anti-dumping measures must under no circumstances be put in the same category as protectionist instruments. The purpose of these instruments is to protect European manufacturers against unfair competition, by requiring compliance with the rules defined by the WTO. I ask the Commissioner, Mr Mandelson, therefore, what the aim of this reform will really be: to adapt these instruments or to weaken them?